Fourth Court of Appeals
                               San Antonio, Texas
                                      July 1, 2016

                                  No. 04-15-00555-CV

                                 Shirley Hale MATHIS,
                                        Appellant

                                           v.

                                Leticia R. BENAVIDES,
                                        Appellee

                From the 49th Judicial District Court, Webb County, Texas
                        Trial Court No. 2012-CVQ-000161-D3A
                       Honorable Jose A. Lopez, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

     The panel has considered the appellant’s motion for rehearing and the motion is
DENIED.

                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court